              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 1 of 16




     HUBERT T. LEE
 1
     DANIEL PINKSTON
 2   Environmental Defense Section
     Environment & Natural Resources Division
 3   U.S. Department of Justice
 4
     150 M Street NE, Room 4.1116
     Washington, DC 20002
 5   Hubert.lee@usdoj.gov
     Daniel.pinkston@usdoj.gov
 6   (202) 514-1806 (Lee)
 7
     (303) 844-1804 (Pinkston)

 8   Counsel for Defendants
 9

10                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
11

12
     PASCUA YAQUI TRIBE; QUINAULT
13   INDIAN NATION; FOND DU LAC
     BAND OF LAKE SUPERIOR CHIPPEWA;
14   MENOMINEE INDIAN TRIBE OF
     WISCONSIN; TOHONO O’ODHAM
15
     NATION; and BAD BAND OF LAKE                     NO. CV-20-00266-TUC-RM
16   SUPERIOR CHIPPEWA,

17                  Plaintiffs,                       JOINT SCHEDULING REPORT
18
     vs.
19
     UNITED STATES ENVIRONMENTAL
20   PROTECTION AGENCY; ANDREW
     WHEELER, in his official capacity of the
21
     United States Environmental Protection
22   Agency; UNITED STATES ARMY CORPS
     OF ENGINEERS; and R.D. JAMES, in his
23   official capacity as Secretary of the Army for
24
     Civil Works,

25                  Defendants.
26

27

28
     JOINT SCHEDULING REPORT - 1
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 2 of 16




 1          Pursuant to the Court’s Order of September 14, 2020 (Doc. 18), Plaintiffs Pascua Yaqui
 2   Tribe, Quinault Indian Nation, Fond du Lac Band of Lake Superior Chippewa, Menominee
 3   Indian Tribe of Wisconsin, Tohono O’Odham Nation, and Bad River Band of Lake Superior
 4   Chippewa (collectively, “Tribes”), and Defendants United States Environmental Protection
 5   Agency (“EPA”), Andrew Wheeler (in his official capacity as EPA Administrator), United States
 6   Army Corps of Engineers (“Corps”), and R.D. James (in his official capacity as Secretary of the
 7   Army for Civil Works) (collectively, “Defendant Agencies”), submit the following Joint
 8   Scheduling Report:
 9                                 INTRODUCTORY STATEMENT
10          This case concerns challenges to two final rules issued by the Agencies under the Clean
11   Water Act, entitled “Definition of ‘Waters of the United States’—Re-codification of Pre-Existing
12   Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the “2019 Rule”), and “Navigable Waters
13   Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (Apr. 21,
14   2020) (the “2020 Rule”).
15          The 2019 Rule went into effect on December 23, 2019. It repealed the rule entitled
16   “Clean Water Rule: Definition of ‘Waters of the United States’” (“2015 Rule”), and reinstated
17   the pre-2015 regulatory definition of “waters of the United States” under the Clean Water Act.
18   The 2020 Rule redefined “waters of the United States” under the Clean Water Act and replaced
19   the 2019 Rule. The 2020 Rule went into effect on June 22, 2020, in all states except Colorado.1
20          The Tribes filed their Complaint in this case on June 22, 2020, challenging the 2019 and
21   2020 Rules. Doc. 1. The Agencies filed their answer to the Complaint on September 8, 2020.
22   Doc. 17. A Pretrial Scheduling Conference is set in this case for October 16, 2020, at 10:30 a.m.
23          The Parties agree that pursuant to the Administrative Procedure Act (“APA”), review of
24   the Tribes’ claims in this case will be based on the Agencies’ administrative record(s) for the
25

26

27
     1
      Colorado v. EPA, No. 20-cv-1461, 2020 WL 3402325, at *13 (D. Colo. June 19, 1920) (staying
     effective date of 20/20 Rule in State of Colorado), appeals docketed, Nos. 20-1238, 20-1262, 20-
28   1263 (10th Cir.).
     JOINT SCHEDULING REPORT - 2
                Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 3 of 16




 1   2019 and 2020 Rules. Accordingly, the Parties request that this case be treated as an APA appeal
 2   of an administrative final agency action, and excluded from the requirements of Fed.R.Civ.P. 16
 3   and 26. Absent motions directed towards the content of the administrative record, discovery is
 4   not necessary or appropriate. The Parties agree that the claims in this case should be decided
 5   after the conclusion of briefing on cross-motions for summary judgment. Because review in this
 6   case is based on the administrative record, the Parties’ summary judgment briefs will omit
 7   statements of fact. As noted below, the Parties also request expanded word counts for their
 8   briefs, given the nature and complexity of the issues involved.
 9            The Tribes contend that their claims regarding the Rules should be briefed together, and
10   accordingly propose one consolidated round of briefing for all of their claims. Defendant
11   Agencies suggest that the claims relating to the 2020 Rule should be briefed first, with briefing
12   regarding the 2019 Rule to follow if necessary. The Parties set out their respective positions
13   below, to be followed by the Parties statements regarding the 23 items set forth in the Court’s
14   Order.
15   I.       The Tribes’ Proposal for Consolidated Summary Judgment Briefing Regarding the
16            2019 and 2020 Rules
17            The Tribes propose that the case proceed as presented in the Complaint, ECF No. 1, in
18   which the Tribes challenged both the 2019 and 2020 Rules together. Proceeding in a
19   consolidated manner will more efficiently resolve the Tribes’ claims, conserve resources, avoid
20   unnecessary delay, and forestall any attempt by Defendant Agencies to artificially bifurcate and
21   limit the record and discussion thereof. Indeed, in two other cases challenging the 2019 and
22   2020 Rules, the courts instructed the parties to brief both Rules together. See Order Granting
23   Briefing Schedule, Navajo Nation v. Wheeler, No. 2:20-cv-00602-MV-GJF, Dkt. No. 19
24   (D.N.M. Oct. 8, 2020); Order Granting Joint Mot. to Consolidate Cases and Modify the
25   Scheduling Order, Chesapeake Bay Found. v. Wheeler, Nos. RDB-20-1063 & RDB-20-1064,
26   Dkt. No. 19 at 3 (D. Md. Aug. 24, 2020). The Tribes base their proposal here on the approach
27   taken by the courts in both of those cases.
28
     JOINT SCHEDULING REPORT - 3
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 4 of 16




 1          The Tribes view the Defendant Agencies’ proposal to brief the claims separately, first
 2   with regard to the 2020 Rule and only subsequently with regard to the 2019 Rule, as a motion to
 3   bifurcate the Tribes’ case. The Tribes oppose the Agencies’ proposal (their so-called “two-
 4   phased approach”), because it would have the effect of concealing the full extent of the
 5   Agencies’ actions as well as shielding the 2019 Rule from timely judicial review and resolution.
 6   The Tribes also note that the Defendant Agencies have filed separate and different records for
 7   the two Rules with the record for the 2020 Rule severely and artificially truncated. The Parties
 8   also have some differences on the lengths of the briefs, which the Tribes believe should be based
 9   on the Federal Rules of Appellate Procedure. The Tribes address both of these issues in turn,
10   and then lay out a schedule with one, consolidated round of briefing for all of the claims.
11      A. The Tribes Propose to Brief All of the Claims Together
12          The Tribes challenged the two Rules together because the Agencies promulgated them as
13   two parts of a unified initiative to replace the 2015 Rule with a new, narrower definition of
14   “waters of the United States,” namely, the 2020 Rule. See Definition of “Waters of the United
15   States”—Recodification of Pre-Existing Rules, 82 Fed. Reg. 34,899, 34,899 (July 27, 2017)
16   (proposed 2019 Rule) (the Agencies “are publishing this proposed rule to initiate the first step in
17   a comprehensive, two-step process intended to review and revise the definition of ‘waters of the
18   United States’ consistent with the Executive Order”); Revised Definition of “Waters of the
19   United States”, 84 Fed. Reg. 4,154, 4,154 (Feb. 14, 2019) (proposed 2020 Rule) (“This proposal
20   is the second step in a comprehensive, two-step process intended to review and revise the
21   definition of ‘waters of the United States’ consistent with the Executive Order.”). Thus, the
22   Agencies themselves stated both rules are part of the same rulemaking initiative, just taking
23   place in two steps.
24          The two Rules therefore should be considered together, as they are inextricably linked.
25   Briefing on either of the Rules cannot occur without explaining the background, context, and
26   analyses (or lack thereof) of both Rules (along with the 2015 Rule). In addition, the Tribes claim
27   that both Rules violate virtually the same laws and principles. Compare Complaint, ECF No. 1,
28
     JOINT SCHEDULING REPORT - 4
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 5 of 16




 1   at ¶¶ 90-104 with 114-119. Therefore, briefing the Tribes’ challenges to the two Rules together
 2   would avoid duplicative briefing, promote judicial economy, and conserve the Parties’ resources.
 3          Indeed, this approach is consistent with the two other cases that have ordered
 4   consolidated briefing of claims challenging the 2019 and 2020 Rules under the Clean Water Act
 5   and APA. See Navajo Nation v. Wheeler, No. 2:20-cv-00602-MV-GJF, Dkt. No. 19 (D.N.M.
 6   Oct. 8, 2020); Chesapeake Bay Foundation, Inc. v. Wheeler, No. 1:20-cv-1063, Dkt. No. 19 (D.
 7   Md. Aug. 24, 2020). As the Navajo Nation court recently noted, a consolidated schedule
 8   promotes judicial economy and flexibility. See Clerk’s Minutes, Navajo Nation, Dkt. No. 18 at 2
 9   (Oct. 8, 2020). If the Court upholds the 2020 Rule there will be no need for it to consider the
10   2019 Rule, so there will be no added burden on the Court. On the other hand, if the Court
11   vacates the 2020 Rule it will be able to consider the 2019 Rule without the need to review
12   another round of briefs and re-familiarize itself with the same or similar issues.
13          Furthermore, this approach lessen any burden on the Defendant Agencies because they
14   will already be briefing these claims (notably, the schedules being proposed by both parties here
15   would start approximately two months after the schedule in Navajo Nation and three-and-a-half
16   months after the schedule in Chesapeake Bay Foundation, assuming no record challenges).
17   Further, the Agencies have already filed the administrative records for both Rules in Chesapeake
18   Bay Foundation and Navajo Nation. Any burden on the Agencies of briefing the Tribes’
19   challenge to both Rules together should therefore be minimal.
20          In contrast, bifurcation would “actually disserve judicial economy as opposed to
21   promoting it.” Clerk’s Minutes, Navajo Nation, Dkt. No. 18 at 2. For example, the Defendant
22   Agencies’ staged approach would hamstring the Court’s ability to rule in the alternative or
23   efficiently address the claims regarding the 2019 Rule. Id. If the Court has questions about the
24   appropriate remedy relating to the 2019 Rule after finding both Rules unlawful, the Parties can
25   provide supplemental briefing on that issue. At the same time, the Court’s decision as to how to
26   craft an appropriate remedy for an unlawful rule, no matter how “complex,” is separate from
27   deciding the validity of the 2019 and 2020 Rules in the first place.
28
     JOINT SCHEDULING REPORT - 5
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 6 of 16




 1          Bifurcating the case would also delay the relief that the Tribes seek. The Tribes
 2   ultimately seeks reinstatement of the 2015 Rule, which the Tribes believe was the correct
 3   interpretation of “waters of the United States.” That result requires rulings on both the 2020
 4   Rule (which provides a new definition of “waters of the United States”) and the 2019 Rule
 5   (which rescinded the 2015 Rule). Accordingly, the Tribes are able to brief the entire case on the
 6   same schedule proposed by the Defendant Agencies for just a portion of the case (the challenges
 7   to the 2020 Rule alone).
 8          Finally, and perhaps most critically, bifurcation would mask the true extent of the
 9   Defendant Agencies’ rollback of Clean Water Act safeguards. Under their “two-phased”
10   approach, the Defendant Agencies would withhold all the documents for the administrative
11   record for the 2019 Rule, artificially limiting the evidence before the Court to only what occurred
12   between 2019 and 2020. This selective presentation of the record is directly at odds with both
13   Chesepeake Bay Foundation and Navajo Nation where the courts ordered the agencies to provide
14   both administrative records to ensure the whole record was before the court. It is also directly
15   contrary to case law in this Circuit regarding what constitutes a full administrative record.
16          The other cases the Agencies describe below in which the 2019 Rule, 2020 Rule, and
17   2015 Rule were challenged are largely irrelevant to whether this Court should grant the
18   Agencies’ request to bifurcate the Tribes’ claims. In particular, most of the referenced stays
19   were entered by consent, as the government recently acknowledged. Clerk’s Minutes, Navajo
20   Nation, Dkt. No. 18 at 2. In addition, in some of the suits the challengers are seeking to narrow
21   the 2020 Rule and therefore would obtain all the substantive relief they seek solely from a court
22   decision on the 2020 Rule. See, e.g., Second Supp. Compl., Wash. Cattlemen’s Ass’n v. U.S.
23   Envtl. Prot. Agency, No. 2:19-cv-00569-JCC, at 48-512 (W.D. Wash. May 4, 2020) (seeking
24   injunction narrowing specific provisions of the 2020 Rule while leaving the rest of the Rule in
25   place); First Supp. Compl. for Declaratory and Inj. Relief, Or. Cattlemen’s Ass’n v. U.S. Envtl.
26   Prot. Agency, No. 3:18-cv-00564-AC, at 51-54 (D. Or., May 1, 2020) (same).
27          There are only three cases involving both the 2020 and 2019 Rules in which briefing
28
     JOINT SCHEDULING REPORT - 6
                 Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 7 of 16




 1   schedules have been set: Navajo Nation, Chesapeake Bay Foundation, and Murray v. Wheeler.
 2   The first two cases ordered consolidated briefing, as discussed above. Only Murray v. Wheeler
 3   is proceeding on a phased track. See Text Order, Murray v. Wheeler, No. 1:19-cv-1498
 4   (N.D.N.Y. July 28, 2020). Unlike the plaintiffs in that case (two landowners), the Tribes in this
 5   case are sovereign nations responsible for the protection of their people and environment, are
 6   impacted fundamentally differently, and prejudiced more by the Agencies’ attempt to delay the
 7   relief they seek.
 8       B. The Tribes Propose Expanded Word Limits
 9             Both parties request overlength briefs due to the complexity of the issues involved.
10   Given that this case is proceeding as an APA appeal of a final agency action, the Tribes propose
11   word limits that track the Ninth Circuit’s Federal Rules of Appellate Procedure. See Circuit Rule
12   32-1.2 Based on the reasoning above, the Tribes proposed following consolidated schedule to
13   address all of their claims challenging the 2019 and 2020 Rules:
14             November 16, 2020: Agencies submit certified indices for the 2019 and 2020 Rule
15              administrative record.
16             January 15, 2021: Deadline for motions to challenge or supplement the administrative
17              record.
18             March 12, 2021 (or 30 days after any ruling on administrative record challenges,
19              whichever is later): The Tribes file summary judgment brief on all claims (14,000
20              words pursuant to Circuit Rule 32-1(a) for a principal brief).
21             May 14, 2021 (or 60 days after the Tribes file merits brief, whichever is later):
22              Agencies file answer brief and cross motion for summary judgment on all claims
23              (14,000 words pursuant to Circuit Rule 32-1(a) for a principal brief).
24

25

26

27
     2
       The Federal Rules of Appellate Procedure exclude specific items from the word count, such as
28   the caption and signature block. See F.R.A.P. 32(f); Circuit Rule 32-1(c).
     JOINT SCHEDULING REPORT - 7
                 Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 8 of 16




 1             July 2, 2021 (or 45 days after Agencies file cross-motion for summary judgment,
 2              whichever is later): The Tribes file a combined opposition to the cross-motion for
 3              summary judgment and reply in support of the Tribes’ motion on all claims (14,000
 4              words pursuant to Circuit Rule 32-1(a) for a principal brief).
 5             August 6, 2021 (or 30 days after the Tribes file their combined opposition/reply brief,
 6              whichever is later): Defendant Agencies file reply brief in support of cross-motion for
 7              summary judgment on all claims (7,000 words pursuant to Circuit Rule 32-1(b) for a
 8              reply brief).
 9   II.       Defendant Agencies’ Position and Proposal for Summary Judgment Briefing
10             The two rules at issue in this case are supported by separate administrative records,
11   contain different agency decisions, and raise certain different legal issues. The Agency’s request
12   that the first phase consist of cross-motions for summary judgment on the merits of the 2020
13   Rule. If necessary after the Court’s ruling on the first phase of summary judgment briefs, the
14   Parties could submit briefs in a second phase concerning the 2019 Rule.
15             The two-phased approach would serve the interests of judicial economy and conserve
16   party resources, as it would allow the Parties and the Court to focus on the rule currently in
17   effect, i.e., the 2020 Rule, and only address the merits of the replaced 2019 Rule if necessary.
18             Not only could the Court’s ruling on the merits of the 2020 Rule affect the issues and
19   arguments with respect to the 2019 Rule, but the Court cannot grant meaningful relief as to the
20   2019 Rule as long as the 2020 Rule is in effect.
21             Additionally, addressing the 2019 Rule claims involves complex questions concerning
22   the appropriate remedy, the briefing and consideration of which may not be necessary after the
23   Court’s decision on Plaintiff Tribes’ challenge to the 2020 Rule. Plaintiff Tribes seek
24   reinstatement of the 2015 Rule. Complaint, Paragraph 6, Request for Relief, at 38 (Doc. 1).
25   Two district courts ruled that the 2015 Rule was unlawful and promulgated in violation of the
26   APA, and remanded the Rule to the Agencies. Georgia v. Wheeler, 418 F.Supp.3d 1336 (S.D.
27   Ga. 2019); Texas v. EPA, 389 F.Supp.3d 497, 504-06 (S.D. Tex. 2019). The 2019 Rule repealing
28
     JOINT SCHEDULING REPORT - 8
                  Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 9 of 16




 1   the 2015 Rule was, in part, promulgated in response to those courts’ holdings, after numerous
 2   other courts had preliminarily enjoined the 2015 Rule in multiple states, including Arizona. See
 3   North Dakota v. EPA, 127 F.Supp.3d 1047, 1060 (D.N.D. 2015). Even if this Court’s ruling on
 4   the 2020 Rule does not resolve all of the issues in this case, it would likely assist in clarifying the
 5   issues regarding Plaintiff Tribes’ challenge to the 2019 Rule, and thus conserve the Parties’ and
 6   the Court’s resources.
 7            There are also a number of other challenges to the 2020 Rule pending across the country
 8   that could bear upon the Court’s resolution of the 2019 Rule claims in this case and potentially
 9   obviate the need for summary judgment briefing on the 2019 Rule. For example:
10           Murray v. Wheeler, No. 1:19-cv-1498, Dkt. No. 22 (N.D.N.Y. July 28, 2020) (order
11            adopting a two-phased approach, setting briefing for 2020 Rule claims and deferring
12            scheduling briefing on 2019 Rule claims);
13               Waterkeeper Alliance, Inc. v. Wheeler, No. 3:18-cv-03521, Dkt. No. 83 (N.D. Cal. May
14                27, 2020) (stipulation holding in abeyance claims challenging 2015 Rule to allow
15                plaintiffs to add and brief the merits of challenge to 2020 Rule);
16               Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-00569, Dkt. No. 86 (W.D. Wash.
17                July 31, 2020) (order staying claims challenging 2015 and 2019 Rules while briefing on
18                2020 Rule proceeds).
19        Courts have also stayed cases involving challenges to the 2015 Rule and/or 2019 Rule. For
20   example:
21                Pierce v. EPA, No. 0:19-cv-02193, Dkt. No. 33 (D. Minn. July 1, 2020) (staying
22                 challenges to 2015 and 2019 Rules);
23                North Dakota v. EPA, No. 3:15-cv-00059, Dkt. No. 325 (D.N.D. June 24, 2020)
24                 (extending stay of challenge two 2015 Rule);
25                South Carolina Coastal Conservation League v. Wheeler, No. 2:19-cv-03006 (Dkt.
26                 No. 57 (D.S.C. Sept. 4, 2020) (of challenge to 2019 Rule);
27

28
     JOINT SCHEDULING REPORT - 9
                  Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 10 of 16




 1                Southeastern Legal Found., Inc. v. EPA, No. 1:15-cv-02488, Dkt. No. 34 (N.D. Ga.
 2                 Aug. 5, 2020) (staying challenge two 2015 Rule).
 3            Two courts have scheduled briefing of claims concerning the 2019 Rule. See
 4   Chesapeake Bay Foundation, Inc. v. Wheeler, No. 1:20-cv-1063, Dkt. No. 19 (D. Md. Aug. 24,
 5   2020); Navajo Nation v. Wheeler, No. 2:20-cv-00602-MV-GJF (D.N.M.).
 6            If, after the Court’s decision on the 2020 Rule claims, briefing on some or all of the 2019
 7   capital claims is necessary, any delay would be minimal. The Parties would promptly confer and
 8   submit a proposed briefing schedule. In any case, concerns regarding delay should not be
 9   addressed by scheduling proceedings on Plaintiff Tribes’ 2019 Rule claims at this time, when
10   that rule has been replaced and has no effect, there is no relief the Court could provide, and even
11   if the Court could provide relief, the issue of remedy would be complex.
12            It is in the interest of judicial economy and conserving party resources to focus on
13   litigation over the 2020 Rule and to brief the merits of the 2019 Rule only if the Court’s ruling
14   on Plaintiff Tribes’ 2020 Rule challenge does not resolve this case.
15            Accordingly, the Agencies propose the following two-phased schedule:
16               November 16, 2020: Agencies submit certified index to the 2020 Rule administrative
17                record.
18               January 8, 2021: Deadline for motions to challenge or supplement the administrative
19                record.
20               March 12, 2021 (or 30 days after any ruling on administrative record challenges,
21                whichever is later): Plaintiff Tribes file summary judgment brief (45 pages).
22               May 14, 2021 (or 60 days after Plaintiff Tribes file merits brief, whichever is later):
23                Agencies file answer brief and cross motion for summary judgment (45 pages).
24               July 2, 2021 (or 45 days after Agencies file cross-motion for summary judgment,
25                whichever is later): Plaintiff Tribes file answer brief in opposition to cross-motion for
26                summary judgment and reply in support of Plaintiff Tribes’ (30 pages).
27

28
     JOINT SCHEDULING REPORT - 10
                 Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 11 of 16




 1                  August 6, 2021 (or 30 days after Plaintiff Tribes file answer brief/reply brief, whichever
 2                   is later): Defendant Agencies file reply brief in support of cross-motion for summary
 3                   judgment (30 pages).
 4          As to Phase 2, if briefing on the 2019 Rule is necessary, deadlines relating to filing the
 5   administrative record for the 2019 Rule and summary judgment briefing will not be set until the
 6   Court rules on the Phase 1 cross-motions for summary judgment. Within 14 days from the
 7   Court’s order resolving Phase 1, the Parties will confer and submit a joint proposal to govern
 8   further proceedings, advising whether any further briefing is needed, and, if so, provide a
 9   schedule for those proceedings.
10   III.       Response to Numbered Paragraphs Set Forth in Court’s Order
11              As indicated above, the Parties are in agreement that this case presents APA challenges to
12   the 2019 and 2020 Rules, to be decided upon the administrative record(s). Therefore, discovery
13   is not appropriate and need not be scheduled. The Parties respond to the items set forth in the
14   Court’s Order as follows:
15              1.        Nature of the Case: The Tribes allege that adoption of the 2019 and 2020 Rules
16   exceed the Agencies’ statutory authority and was arbitrary, capricious, and contrary to law in
17   violation of the APA, 5 U.S.C. § 706(2). Defendant Agencies contend that the 2019 and 2020
18   Rules do not exceed the Agencies’ statutory authority and are not arbitrary, capricious, or
19   contrary to law.
20              2.        Elements of Proof and Affirmative Defenses: This case is an APA challenge to
21   regulations issued by the Agencies. Plaintiff Tribes allege that the Agencies’ actions were
22   arbitrary, capricious, or contrary to law.
23              3.        Factual and Legal Issues Genuinely in Dispute: This case will be decided upon
24   the administrative record. The Parties may, but will not necessarily, differ on the appropriate
25   contents of the administrative record for the 2019 and 2020 Rules. The Parties differ on the legal
26   question whether the adoption of the 2019 and 2020 Rules was arbitrary, capricious, or contrary
27   to law under the APA. It is not likely that those issues can be narrowed by stipulation.
28
     JOINT SCHEDULING REPORT - 11
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 12 of 16




 1          4.      Jurisdictional Bases for the Case: The Tribes assert that the Court has jurisdiction
 2   over this action under 28 U.S.C. § 1331 (federal question) and the Clean Water Act, 33 U.S.C. §
 3   1369(b). Defendant Agencies do not dispute that federal question and Clean Water Act
 4   jurisdiction would apply, but do not necessarily agree that the Tribes have established standing to
 5   bring this action.
 6          5.      Parties Not Served or Which Have Not Filed an Answer or Entered an
 7   Appearance: Not applicable.
 8          6.      Names of Parties Not Subject to Court’s Jurisdiction: Not applicable.
 9          7.      Dispositive or Partially Dispositive Issues to be decided by Pre-Trial Motions: As
10   indicated above, the Parties assert that this APA case should be decided on cross-motions for
11   summary judgment.
12          8.      Cross-Motions for Summary Judgment: As indicated above, the Parties propose
13   differing schedules for cross-motions for summary judgment. The Tribes propose that claims
14   regarding the 2019 and 2020 Rules should be briefed together, on the consolidated schedule set
15   forth in Section II of this Joint Report. Defendant Agencies propose that cross-motions for
16   summary judgment should proceed into phases, with the 2020 Rule being briefed in the first
17   phase, and, if necessary, the 2019 Rule being briefed after the court resolves the cross-motions
18   for summary judgment regarding the 2020 rule. Defendant Agencies propose a schedule for
19   such briefing in Section III of this Joint Report. Defendant Agencies state that if the Court
20   decides that both the 2019 and 2020 Rules should be briefed together, they consent to the
21   consolidated schedule set forth by the Tribes in Section II. The Tribes state that if the Court
22   adopts the Agencies’ proposal to brief the case into phases, they consent to the schedule for the
23   first phase proposed by the Agencies.
24          9.      Suitability for Reference to Arbitration, Special Master, or United States
25   Magistrate Judge: The Parties agree that this case should be resolved by the District Judge.
26          10.     Status of Related Cases Pending Before Other Judges of this Court or Before
27   Other Courts and for Consolidation: As indicated above, there are numerous cases involving the
28
     JOINT SCHEDULING REPORT - 12
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 13 of 16




 1   2019 and 2020 Rules pending across the nation. Those cases are proceeding, and the Parties
 2   agree that consolidation with any of those cases would not be appropriate.
 3          11.     Propose Changes in Initial Disclosures under Fed.R.Civ.P. 26(a)(1): As the
 4   Parties have stated above, this case is an APA challenge to rules promulgated by the Agencies, to
 5   be decided upon the administrative record. As such, the initial disclosures required by Rule
 6   26(a)(1) are not applicable here.
 7          12.     Suggested Changes to Limitations on Discovery: Because this is an appeal of an
 8   administrative action to be decided on the administrative record, the discovery rules and
 9   limitations are inapplicable.
10          13.     Scope, Nature, and Location of Discovery Anticipated by the Parties: As an
11   appeal of an administrative action to be decided on the administrative record, discovery rules,
12   and limitations are not applicable.
13          14.     Issues Relating to Disclosure or Discovery of Electronically Stored Information:
14   Not applicable.
15          15.     Issues Relating to Privilege or Work Product: This APA case will be decided on
16   the administrative record. Disputes may conceivably arise regarding the inclusion of privileged
17   materials in the administrative record for the 2019 Rule and/or the 2020 Rule.
18          16.     Evidentiary Hearings: The Parties do not presently anticipate the need for
19   evidentiary hearings.
20          17.     Estimated Date for Trial and Length of Trial: As an appeal of administrative
21   action, to be decided upon the administrative record, trial will not be necessary.
22          18.     Jury Trial: Not applicable.
23          19.     Prospects for Settlement: The Parties do not believe this case is amenable to
24   settlement.
25          20.     Class Action: Not applicable.
26          21.     Necessity for Placement on Complex Track for Case Management: Not
27   applicable.
28
     JOINT SCHEDULING REPORT - 13
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 14 of 16




 1           22.    Other Matters: No other matters to aid the Court in resolving this dispute.
 2           23.    Proposed Deadlines: The Parties believe that this APA action should be resolved
 3   on cross-motions for summary judgment. They have proposed differing schedules for such
 4   briefing. Proposed deadline categories set forth in this paragraph 23 are not applicable to this
 5   case.
 6

 7                                                 Respectfully submitted,

 8                                                 COUNSEL FOR DEFENDANT AGENCIES:
 9
     Dated: October 6, 2020                        /s/ Hubert T. Lee
10
                                                   HUBERT T. LEE
11                                                 Trial Attorney
12
                                                   Environmental Defense Section
                                                   Environment & Natural Resources Division
13                                                 U.S. Department of Justice
                                                   150 M Street NE, Room 4.1116
14                                                 Washington, DC 20002
15                                                 (202) 514-1806
                                                   Hubert.lee@usdoj.gov
16
                                                   DANIEL PINKSTON
17
                                                   Senior Trial Attorney
18                                                 Environmental Defense Section
                                                   Environment & Natural Resources Division
19                                                 U.S. Department of Justice
                                                   999 18th Street, South Terrace, Suite 370
20
                                                   Denver, CO 80202
21                                                 (303) 844-1804
                                                   Daniel.pinkston@usdoj.gov
22

23

24

25                                                 COUNSEL FOR PLAINTIFF TRIBES:
26
     Dated: October 8, 2020                        /s/ Stuart C. Gillespie
27                                                 Stuart C. Gillespie, CO # 42861
                                                   EARTHJUSTICE
28
     JOINT SCHEDULING REPORT - 14
              Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 15 of 16




                                                   633 17th Street, Suite 1600
 1
                                                   Denver, CO 80202
 2                                                 (303) 996-9616
                                                   sgillespie@earthjustice.org
 3

 4
                                                   Janette K. Brimmer, WSBA # 41271
                                                   EARTHJUSTICE
 5                                                 810 Third Avenue, Suite 610
                                                   Seattle, WA 98104
 6                                                 (206) 343-7340
 7
                                                   jbrimmer@earthjustice.org

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                      CERTIFICATE OF SERVICE
26

27           I hereby certify that, on October 8, 2020, I electronically transmitted the foregoing to the
     Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to
28   registered counsel for all parties.
     JOINT SCHEDULING REPORT - 15
            Case 4:20-cv-00266-RM Document 19 Filed 10/09/20 Page 16 of 16




 1
                                        /s/ Hubert T. Lee
 2                                      Trial Attorney
                                        U.S. Dept. of Justice
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT SCHEDULING REPORT - 16
